Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janik (Reg. No 58,306) on 02/14/2022.

The application has been amended as follows:
Claim 23, 
REPLACE lines -12-15, “extinguish the arc; and an isolation arc quenching device rotated by the rotating member in a direction opposite to a rotational direction of the rotating member and adapted to push the arc toward the permanent magnet so as to force the arc to move to a vicinity of the permanent magnet.”
WITH “extinguish the arc; an isolation arc quenching device rotated by the rotating member in a direction opposite to a rotational direction of the rotating member and adapted to push the arc toward the permanent magnet so as to force the arc to move to a vicinity of the permanent magnet; and a stationary insulating 
CANCEL Claim 24.

Allowable Subject Matter
Claims 1, 2, 4-6 and 8-23 allowed.
The following is an examiner’s statement of reasons for allowance.
Claim 1, the prior art of record does not teach nor suggest in the claimed combination an electrical contactor system, comprising: a stationary contactor having a stationary contact; a moving contactor having a moving contact; a rotating member, the moving contactor is mounted on the rotating member and is rotatable between a connected position and a disconnected position along with the rotating member, the moving contact is in electrical contact with the stationary contact when the moving contactor is rotated to the connected position, the moving contact is separated from the stationary contact when the moving contactor is rotated to the disconnected position; a magnetic blow-out arc quenching device including a permanent magnet, the permanent magnet is statically disposed in a vicinity of the stationary contactor for elongating an arc between the stationary contact and the moving contact by an electromagnetic force so as to extinguish the arc; an isolation arc quenching device rotated by the rotating member and adapted to push the arc toward the permanent magnet so as to force the arc to move to a vicinity of the permanent magnet, the isolation arc quenching device including an arc quenching sheet; and a stationary insulating isolation wall, the arc quenching sheet and the insulating isolation wall form a gap therebetween or contact with each other when the moving contactor is rotated to the disconnected position.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 12, the prior art of record does not teach nor suggest in the claimed combination an electrical contactor system comprising: a stationary contactor having a stationary contact; a moving contactor having a moving contact; a rotating member, the moving contactor is mounted on the rotating member and is rotatable between a connected position and a disconnected position along with the rotating member, the moving contact is in electrical contact with the stationary contact when the moving contactor is rotated to the connected position, the moving contact is separated from the stationary contact when the moving contactor is rotated to the disconnected position; a magnetic blow-out arc quenching device including a permanent magnet, the permanent magnet is statically disposed in a vicinity of the stationary contactor for elongating an arc between the stationary contact and the moving contact by an electromagnetic force so as to extinguish the arc; and an isolation arc quenching device rotated by the rotating member in a direction opposite to a rotational direction of the rotating member and adapted to push the arc toward the permanent magnet so as to force the arc to move to a vicinity of the permanent magnet, wherein the stationary contactor has a first stationary contactor and a second stationary contactor, the moving contact is disposed between the first stationary contactor and the second stationary contactor, the first stationary contactor has a first stationary contact and the second stationary contactor has a second stationary contact, a first end of the moving contactor has a first moving contact electrically contacting the first stationary contact and a second end of the moving contactor has a second moving contact electrically contacting the second stationary contact.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 23, the prior art of record does not teach nor suggest in the claimed combination an electrical contactor system, comprising: a stationary contactor having a stationary contact; a moving contactor having a moving contact; a rotating member, the moving contactor is mounted on the rotating member and is rotatable between a connected position and a disconnected position along with the rotating member, the moving contact is in electrical contact with the stationary contact when the moving contactor is rotated to the connected position, the moving contact is separated from the stationary contact when the moving contactor is rotated to the disconnected position; a magnetic blow-out arc quenching device including a permanent magnet, the permanent magnet is statically disposed in a vicinity of the stationary contactor for elongating an arc between the stationary contact and the moving contact by an electromagnetic force so as to extinguish the arc; an isolation arc quenching device rotated by the rotating member in a direction opposite to a rotational direction of the rotating member and adapted to push the arc toward the permanent magnet so as to force the arc to move to a vicinity of the permanent magnet; and a stationary insulating isolation wall arranged between the permanent magnet and the isolation arc quenching device with the moving contact in the connected position.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, filed 01/04/2022, with respect to claims 1, 2, 4-6 and 8-22 have been fully considered and are persuasive.  The previous rejection(s) of claims 1, 2, 4-6 and 8-22 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/BERNARD ROJAS/Primary Examiner, Art Unit 2837